Citation Nr: 9901462	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  93-27 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland



THE ISSUE

Whether clear and unmistakable error was committed in rating 
decisions of January 15, 1970, and January 26, 1971, through 
failure to grant service connection for a seizure disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to November 
1969.  

This matter originally came to the Board of Veterans Appeals 
(Board) on appeal of a February 1992 rating decision of the 
RO.  In February 1996, the Board remanded the case for 
additional development.

Following further development, the Board, in an October 1997 
decision, granted service connection for a seizure disorder.  
The issue currently on appeal was remanded for further 
consideration by the RO.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the January 15, 1970, and January 
26, 1971, rating decisions, which did not grant service 
connection for a seizure disorder, were clearly and 
unmistakably erroneous.  He alleges that service connection 
should have been granted, because he suffered a seizure 
during service.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veterans claim of clear 
and unmistakable error must be denied.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The veterans original claim of service connection was 
for multiple fragment wounds of the left temporal area, both 
arms and chest, with constant headaches and earaches.  

3.  In a January 15, 1970, rating decision, service 
connection was granted for compound depressed skull fracture, 
with loss of a portion of the skull and brain; residuals of 
multiple fragment wounds of the left temporal region at the 
skull with cortical penetration; and superficial multiple 
fragment wounds of the chest abdomen and both upper 
extremities.  A 100 percent convalescent rating was assigned.

4.  In a January 26, 1971, rating decision, the convalescent 
rating was terminated.  Evaluations were assigned for skull 
loss in the left temporal region with scar, chronic brain 
syndrome due to trauma; right chest scar with retained 
foreign body; right cheek scar; multiple scars of both arms; 
and abdomen scar.

5.  The veteran has not shown that the RO failed to consider 
highly probative evidence or that the applicable statutory or 
regulatory provisions were incorrectly applied by the RO in 
connection with its January 15, 1970 and January 26, 1971 
rating decisions.



CONCLUSION OF LAW

The January 15, 1970, and January 26, 1971, rating decisions 
by the RO, not granting service connection for a seizure 
disorder, did not involve clear and unmistakable error.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.104(a), 3.105(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A careful review of the service medical records shows that, 
on July 10, 1969, the veteran was wounded as a result of 
hostile action in the Republic of Vietnam.  He sustained 
multiple fragment wounds involving both upper extremities, 
the chest, the abdomen and the left temporal region of the 
skull.  The chest and abdominal wounds were essentially 
superficial, but the head wound resulted in a compound 
depressed skull fracture, with cortical penetration in the 
left temporal region.  The veteran underwent a craniectomy 
with the removal of bone fragments and devitalized brain.  
Nursing notes show no evidence of seizures until July 31, 
1969, when the veteran had a short grand mal seizure lasting 
approximately three minutes.  The veteran was able to 
ambulate back to bed within ten minutes.  The veteran, who 
prior to the seizure was taking 300 mg. of Dilantin per day, 
was prescribed 400 mg. per day.  A Medical Board found that 
there had been no additional seizures following the July 31, 
1969, seizure.  

On October 9, 1969, the veteran was transferred to a VA 
Hospital.  It was noted that he was asymptomatic and that he 
was taking 300 mg. Dilantin per day.  It was noted that, 
neurologically, there were no focal signs, and reflexes and 
sensitivity were normal.  

In December 1969, the veteran filed a claim of service 
connection for multiple fragment wounds of the left temporal 
area, both arms and chest, with constant headaches and 
earaches.  He also claimed service connection for a right 
ankle cut and a loss of feeling in the left thumb.

Based on this evidence, on January 15, 1970, the RO granted 
service connection for a compound depressed skull fracture, 
with loss of a portion of the skull and brain; for then 
residuals of multiple fragment wounds of the left temporal 
region at the skull with cortical penetration; and for 
superficial multiple fragment wounds of the chest, abdomen 
and both upper extremities.  A 100 percent convalescent 
rating was assigned.  Service connection was denied for the 
residuals of a cut of the right ankle and for a residual loss 
of feeling in the left thumb.  The RO specifically found that 
the veteran had experienced a grand mal seizure in service, 
but that no further seizures had been noted following an 
increase from 300 to 400 mg. of Dilantin daily.  

In July 1970, a VA examination was conducted.  The veteran 
complained of headaches and dizziness on sudden movement of 
the head.  The neurological evaluation included a history of 
one seizure convulsion soon after his injury.  It was noted 
that the veteran was still on Dilantin and that he had had no 
other seizures.  

A VA hospital summary shows that the veteran was hospitalized 
from September 8 to October 2, 1970, and that a cranioplasty 
was done.  It was noted that the neurosurgical examinations 
were normal, and there were no pathologic reflexes noted.

In December 1970, another VA examination was conducted.  The 
veteran complained of periodic headaches, mostly on the right 
side of the head and face.  He stated that he had occasional 
dizziness and that he got excited at times.  It was reported 
that there was no history of convulsive seizures at any 
time that have been so diagnosed.  In addition, it was 
noted that the veteran was not taking any Dilantin at that 
particular time.  

Based on this evidence, in a January 26, 1971, rating 
decision, the convalescent rating was terminated, effective 
on December 6, 1970.  Separate evaluations were assigned as 
follows:  Skull loss in the left temporal region with scar, 
50 percent disabling; chronic brain syndrome due to trauma, 
30 percent disabling; a residual right chest scar with 
retained foreign body, 10 percent disabling; a residual right 
cheek scar, noncompensably disabling; multiple residual scars 
of both arms, noncompensably disabling; and a residual 
abdomen scar, noncompensably disabling.


Analysis

In the absence of clear and unmistakable error, unappealed RO 
decisions become final after one year and are not thereafter 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 3.105(a).

The United States Court of Veterans Appeals (Court) has 
stated that clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that their results would have been manifestly 
different but for the error.  Thus, even when the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Russell v. 
Principi, 3 Vet. App. 310. 313 (1992).  The Court has also 
held that allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of failure to follow the 
regulations or failure to give due process, or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Fugo v. Brown, 
6 Vet. App. 40, 44 (1993).  In addition, the Court has held 
that the VAs breach of its duty to assist cannot form a 
basis for a claim of clear and unmistakable error.  Caffrey 
v. Brown, 6 Vet. App. 377, 382 (1994).

As the Court has pointed out, clear and unmistakable error is 
a specific type of error indicating that the law and 
regulations were incorrectly applied or that VA incorrectly 
considered the facts.  Here, for a claim of clear and 
unmistakable error to be validly raised, the veteran must 
assert with some degree of specificity what the alleged error 
was and why, if the alleged clear and unmistakable error had 
not been made, the result would have been different.  Fugo, 6 
Vet. App. 44.  That is, he must argue that either the correct 
facts were not considered by the RO or that applicable laws 
and regulations were not correctly applied in the January 15, 
1970, and January 26, 1971, decisions by the RO.  Such a 
determination must be based on the record and the law that 
existed at the time of the prior decision.  Eddy v. Brown, 
9 Vet. App. 52, 57 (1996).

In the instant case, the veteran argues that service 
connection should have been awarded earlier, as it was 
evident that he had suffered a grand mal seizure in service.  
This evidence, he noted, was apparent at the time of the 
January 15, 1970, and January 26, 1971, rating decisions.  
However, the Board is of the opinion that it is not shown 
that the RO had failed to consider probative evidence at the 
time of the ROs original adjudication of the veterans 
claims in 1970 and 1971.  In point of fact, the veteran had 
not raised a claim of service connection for a seizure 
disorder.  

The RO determined in January 1970 that service connection was 
warranted for a compound depressed skull fracture, with loss 
of a portion of the skull and brain; residuals of multiple 
fragment wounds of the left temporal region at the skull with 
cortical penetration; and superficial multiple fragment 
wounds of the chest, abdomen and both upper extremities.  The 
RO specifically found that the veteran experienced a grand 
mal seizure in service, but that no further seizures were 
noted following an increase from 300 to 400 mg. of Dilantin 
daily.  Further, the RO specifically considered the veterans 
service medical records.  At the time of the January 1971 
rating decision, there still was no evidence that the veteran 
had had any additional seizures following the one in service.  

The Board would note that it could be argued that the 
December 1970 VA examination incorrectly noted that there was 
no history of convulsive seizures.  Indeed, the RO noted that 
the examiner had found no history of convulsive disorder.  In 
order, however, to successfully establish clear and 
unmistakable error, this error must have been of the sort . 
. . which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  Crippen v. 
Brown, 9 Vet. App. 412, 422 (1996).  The fact that the VA 
examiner failed to note the single grand mal seizure in 
service, in the Boards opinion, is not the sort of error 
which have manifestly changed the outcome of his case in 
1971.  Except for the single grand mal seizure in July 1969, 
the evidence showed that the veteran had not suffered any 
subsequent seizures.  Indeed, at the time of the January 1970 
and January 1971 rating decisions, the veteran never alleged 
that he had had any seizures.  His only pertinent complaints 
were headaches, dizziness and excitability.  

Thus, the ROs notation of the December 1970 VA examiners 
report of no history of convulsive seizure was not the kind 
of factual error that, when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the results in the veterans case in 
1971 would have been manifestly different but for the error.  

In addition to having had all the highly probative correct 
facts before them, the Board finds that the RO correctly 
applied the pertinent law and regulations in considering the 
evidence.  Pertinently, at the time of the January 1970 
decision, the evidence of record did not establish that the 
veteran had a current seizure disorder.  38 U.S.C.A. § 310 
(West 1964); 38 C.F.R. § 3.303 (1970).  Similarly, at the 
time of the January 1971 decision, the evidence of record did 
not establish that the veteran had a current seizure 
disorder.  38 U.S.C.A. § 310 (West 1970); 38 C.F.R. § 3.303 
(1971).  

There was ample evidence in the record when the RO made its 
decisions in 1970 and 1971, to make those decisions tenable.  
The RO ignored neither the facts nor the law; it committed no 
undebatable error which would have provided a manifestly 
different result.  More importantly, the veteran never 
claimed service connection for a seizure disorder at that 
time.  

In sum, the veteran did not assert with any degree of 
specificity what the alleged error was and why, if the error 
had not been made, the result would have been different.  
Fugo, 6 Vet. App. 44.  It appears that the veteran merely 
alleges that the RO improperly evaluated the evidence, which 
can never rise to the stringent definition of clear and 
unmistakable error.  Consequently, the Board finds that there 
has been presented no valid claim of clear and unmistakable 
error in the January 15, 1970, and January 26, 1971, rating 
decisions.



ORDER

As the rating decisions of January 15, 1970, and January 26, 
1971, did not involve clear and unmistakable error, the 
appeal is denied.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.  
- 2 -
